OPINION OF THE COURT
PER CURIAM.
Appellant, Perez, as a result of an undercover police operation, was convicted of unlawfully renting a room for the purpose of prostitution. Upon a review of the record on appeal, it is the opinion of this court that the police activity in the instant case constituted entrapment as a matter of law. The police officers’ involvement in the enterprise out of which the charge against the Appellant arose was so extensive that it may be characterized as outrageous. The “criminal conduct” was the *139product of the creative activity of the law-enforcement officers and, but for the police activity engendering the crime, no crime existed. See Cruz v. State, 465 So.2d 516 (Fla. 1985); Brown v. State, 484 So.2d 1324 (Fla. 3d DCA 1986); Morris v. State, 487 So.2d 291 (Fla. 1986).
Accordingly, the conviction and sentence entered by the trial court are reversed.